11 F.3d 922
UNITED STATES of America, Plaintiff-Appellee,v.Hugo RINCON, Defendant-Appellant.
No. 90-50491.
United States Court of Appeals,Ninth Circuit.
Dec. 13, 1993.

On Remand from the United States Supreme Court.
Prior report:  --- U.S. ----, 114 S.Ct. 41, 126 L.Ed.2d 12.
Before:  WALLACE, Chief Judge, TROTT, and T.G. NELSON, Circuit Judges.


1
The case is remanded to the district court for the limited purpose of reexamining the admissibility of the expert testimony offered by the defendant in light of Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. ----, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993).  In complying with this mandate, the district court may hold such hearings as it deems appropriate, and shall enter an appropriate order, either affirming its previous rejection of the expert testimony or taking such further action as its decision on that subject indicates.


2
The district court shall comply with this mandate within a reasonable time, but no later than sixty days after the date of this order.  The order of the district court shall not become effective until issuance of the mandate of this court.


3
Any party desiring to challenge the district court's order may do so by filing a brief, not to exceed fifteen pages in length, with the clerk of this court, in this docket number, within twenty-one days of the district court's entry of the order.  The other party may file a response, not to exceed fifteen pages, within twenty-one days of the filing of the first brief.